Citation Nr: 1416443	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and from February 1991 to June 1991.  He had additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Virtual VA paperless claims processing system was reviewed.

The Veteran testified at a Travel Board hearing before the undersigned in May 2013.  The transcript of that hearing is of record and was reviewed.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a low back disorder due to any incident of his military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A September 2009 letter explained the evidence necessary to substantiate a claim for service connection.  The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records and reports of post-service medical treatment.  The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that no VA examination was provided in relation to the Veteran's claim of service connection for a low back condition.  While the Veteran has a current diagnosis, as will be further explained below, there is no competent medical evidence that the Veteran injured his back during active duty service and no competent evidence linking the Veteran's current disorder to his active duty service.  Therefore, the requirements under McLendon have not been met and no examination is necessary.  

With regard to the May 2013 Travel Board hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  At the May 2013 hearing, the Veterans Law Judge and representative for the Veteran outlined the service connection issues on appeal and engaged in a colloquy with the Veteran as to substantiation of the claims.  This hearing was fully adequate.

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2012). 

Merits of the Claims

The Veteran seeks service connection for a low back disability resulting from an injury during his active military service.  There is no competent, probative evidence linking his claimed disorder to military service and the claim will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training. See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.  

Private treatment records from Dr. R.L.U. and Brown Medical School provided the Veteran with a diagnosis of multilevel degenerative disc disease and bilateral facet joint osteoarthritis.  Therefore the Veteran has a current diagnosis as required by 38 C.F.R. § 3.303.

The Veteran stated at his May 2013 Travel Board hearing that his current low back disorder was caused by a fall from a ladder in the engine room of a ship during his active duty service.  His service treatment records indicated that he did indeed fall from a ladder in the engine room; however, the treatment records noted that in the fall he struck his upper right leg and his left testicle.  There was no mention of back pain or a back complaint in the January 1974 service treatment record.  Subsequent service treatment records dated in April 1974 also noted that the Veteran fell down a ladder and injured his fourth digit of his left hand and had an abrasion below his right elbow.  A November 1976 service treatment record noted that the Veteran hurt his right knee and the record noted the previous fall down the stairs.  A January 1977 service treatment record again noted the fall from previous years in which the Veteran injured his right knee.  The Veteran's separation examination noted recurrent knee pain with painful right patellar and tibial tuberosity.  Despite the various complaints of right knee pain and treatment for other disorders following various falls, there was no evidence in the service treatment records that the Veteran complained of low back pain.

Reports of medical examination and history dated in August, 1989, November 1993 and March 1999, taken during the Veteran's reserve service, noted no recurrent back pain.  A June 2005 reserve treatment record from the Rhode Island National Guard, however, did note that the Veteran had been treated for a herniated disc and had been in physical therapy.  An October 2009 reserve treatment record from the Rhode Island Air National Guard also noted that the Veteran had "back pain".  The Veteran did not contend that he injured his back during his reserve service, but rather following a fall during his active duty service in 1974.  He stated both at his hearing and in various written statements that he has had continuous back pain since his active duty service. 

Post-service treatment records included various treatment reports from private examiners, including an October 2009 letter from his treating orthopedic doctor which noted that the Veteran had pain in his left lumbar region for approximately one year prior and that the Veteran denied any precipitating cause or injury.  The Veteran disputed this comment at his May 2013 hearing, stating that he had back pain since his injury in service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Here, the Board notes that the Veteran has made several inconsistent statements regarding back injuries sustained during service, and therefore the probative value of these statements is greatly diminished.  In this regard, service treatment records (including reserve service treatment records) reflect no complaint, diagnosis or treatment of a back injury prior to June 2005.  Service treatment records prior to that date include complaints regarding various other injuries and disabilities, but no complaints about back pain.  The Veteran's statements regarding a fall down an engine room ladder are confirmed by the record, but there are no contemporaneous medical records noting that the Veteran injured his back during that fall.  Post-service records indicated that the Veteran's back problems started much later and that he stated they were not due to any precipitous cause or injury.  Due to the inconsistency of the Veteran's statements as well as the lack of corroborating medical documentation to support those statements, indeed some that are contradictory to his contentions, the Board finds that the Veteran lacks credibility. The Board acknowledges that it cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance it is not the absence of contemporaneous medical evidence that is at issue, rather, it is the abundance of medical evidence that fails to note the Veteran's claimed disorder that serves as evidence of lessened credibility.  See Caluza v. Brown, 1 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Moreover, the Veteran is not shown to have the requisite medical expertise to diagnose a back disorder, nor can he render a competent medical opinion regarding its cause.  Thus, there is no competent and credible medical evidence that finds an etiological relationship between the appellant's current back disability and any qualifying period of service or relationship between any purported continuous symptoms and a current back disability.  As noted above, there is no credible evidence of continuity of symptomatology.  Consequently, the Veteran's assertions are afforded no probative value regarding the etiology of his current back disability.

As there is no competent, credible and probative evidence of record that indicates that the Veteran's current low back condition had its onset in or was permanently aggravated by a qualifying period of service, or is otherwise related to such service, the Board finds that service connection for a low back condition is not warranted.  The preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is therefore not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


